Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 11, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  148493                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       David F. Viviano,
            Plaintiff-Appellant,                                                                                     Justices

  v                                                                SC: 148493
                                                                   COA: 310488
                                                                   Genesee CC: 11-028558-FC
  LORENZO DONNELL RELERFORD, JR.,
           Defendant-Appellee.

  ______________________________________/

        On order of the Court, the application for leave to appeal the November 19, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 11, 2014
           h0604
                                                                              Clerk